Case 17-01425        Doc 57     Filed 01/16/19     Entered 01/16/19 14:51:49          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-01425
         Tracey L Elkins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/18/2017.

         2) The plan was confirmed on 05/12/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/05/2018.

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $54,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-01425        Doc 57      Filed 01/16/19    Entered 01/16/19 14:51:49                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $7,891.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $7,891.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,620.28
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $430.59
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,050.87

 Attorney fees paid and disclosed by debtor:                 $100.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERIMARK                       Unsecured         804.00        804.07           804.07           0.00       0.00
 BECKET & LEE LLP                Unsecured         555.00        555.77           555.77           0.00       0.00
 BUREAUS INVESTMENT GROUP POR Unsecured         3,181.38       3,181.38         3,181.38           0.00       0.00
 BUREAUS INVESTMENT GROUP POR Unsecured            550.42        550.42           550.42           0.00       0.00
 CALIBER HOME LOANS INC          Secured           984.36        984.36           984.36        363.60        0.00
 CALIBER HOME LOANS INC          Secured             0.00          0.00             0.00           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      1,400.00         625.60           625.60           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority             NA         174.12           174.12           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA       1,013.24         1,013.24           0.00       0.00
 ILLINOIS TOLLWAY                Unsecured         929.90      4,321.10         4,321.10           0.00       0.00
 INGALLS MEMORIAL HOSPITAL       Unsecured         250.00        285.00           285.00           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority       1,670.00       2,038.24         2,038.24           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA     12,074.49        12,074.49            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA       1,942.03         1,942.03           0.00       0.00
 LVNV FUNDING                    Unsecured            NA       2,685.64         2,685.64           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        1,952.39       1,952.39         1,952.39           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        3,468.34       3,468.34         3,468.34           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           706.10        706.10           706.10           0.00       0.00
 MIDNIGHT VELVET                 Unsecured         222.25        232.25           232.25           0.00       0.00
 MONEE COUNTRY OAKS CONDO ASS Secured           1,974.72       1,974.72         1,974.72        314.72        0.00
 MONTGOMERY WARD                 Unsecured         402.83        402.83           402.83           0.00       0.00
 PAYDAY LOAN STORE               Unsecured      1,000.00       1,108.35         1,108.35           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         332.72        332.72           332.72           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      3,278.00       6,105.74         6,105.74           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Secured        9,500.00       9,500.00         9,500.00      3,485.95     675.86
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,583.88       1,583.88         1,583.88           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-01425      Doc 57     Filed 01/16/19    Entered 01/16/19 14:51:49                 Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal        Int.
 Name                            Class    Scheduled        Asserted      Allowed         Paid           Paid
 PORTFOLIO RECOVERY ASSOC     Unsecured         941.00          941.40        941.40           0.00         0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured      1,235.00         1,235.59      1,235.59           0.00         0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured      4,589.00         4,589.68      4,589.68           0.00         0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured      1,347.99           937.56        937.56           0.00         0.00
 CLERK OF CIRCUIT COURT       Unsecured         228.00             NA            NA            0.00         0.00
 500 FAST CASH                Unsecured         300.00             NA            NA            0.00         0.00
 CHASE BANK                   Unsecured      2,395.29              NA            NA            0.00         0.00
 INGALLS HEALTH SYSTEM        Unsecured          35.00             NA            NA            0.00         0.00
 SEVENTH AVENUE               Unsecured      1,033.65         1,033.65      1,033.65           0.00         0.00
 STONEBERRY                   Unsecured            NA           364.03        364.03           0.00         0.00
 THE SWISS COLONY             Unsecured         315.46          339.17        339.17           0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00          0.00           0.00         0.00
 VERIZON                      Unsecured            NA           253.58        253.58           0.00         0.00
 WELLS FARGO FINANCIAL BANK   Unsecured      1,721.00         1,631.28      1,631.28           0.00         0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                 $0.00                   $0.00
       Mortgage Arrearage                               $984.36               $363.60                   $0.00
       Debt Secured by Vehicle                        $9,500.00             $3,485.95                 $675.86
       All Other Secured                              $1,974.72               $314.72                   $0.00
 TOTAL SECURED:                                      $12,459.08             $4,164.27                 $675.86

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                $0.00                 $0.00
        Domestic Support Ongoing                             $0.00                $0.00                 $0.00
        All Other Priority                               $2,212.36                $0.00                 $0.00
 TOTAL PRIORITY:                                         $2,212.36                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                         $55,257.28                   $0.00                 $0.00


 Disbursements:

        Expenses of Administration                            $3,050.87
        Disbursements to Creditors                            $4,840.13

 TOTAL DISBURSEMENTS :                                                                         $7,891.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-01425        Doc 57      Filed 01/16/19     Entered 01/16/19 14:51:49            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
